Citation Nr: 0021720	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  98-21 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1957 to April 1961.  
He also had periods of service with the Army National Guard 
in Ohio.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Cleveland.  The record reflects that by rating decision dated 
in August 1998, service connection for residuals of an injury 
to the lumbar spine with lumbar disc disease was granted and 
a 10 percent evaluation was assigned, effective April 13, 
1998, the date of receipt of the veteran's initial claim for 
disability benefits.  Additional evidence was developed and 
by a rating decision dated in May 1999, the prior rating 
decision was amended to reflect a 20 percent evaluation for 
the low back disability, effective April 13, 1998.  The 
question of the veteran's entitlement to an original rating 
in excess of 20 percent for the low back disability is before 
the Board for appellate review.


FINDINGS OF FACT

1.  Manifestations of the low back disability include forward 
flexion to 65 degrees, extension to neutral, and bending and 
rotation to 20 degrees.  The veteran ambulates with a lot of 
stiffness and soreness and he has muscle tenderness and 
spasms on the left side.

2.  Neurologic abnormalities include a hypoactive right 
Achilles, an absent left Achilles, impaired propulsion, and 
magnetic resonance imaging showing L4/L5 focal disc 
herniation to the left causing severe canal stenosis.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent for low back 
disability since the effective date of service connection 
have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim is well grounded.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A veteran's assertion that 
a disability has worsened serves to render the claim well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
In the instant case the veteran is technically not seeking an 
increased rating, since his appeal arises from the original 
assignment of a disability rating.  However, when a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
the disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, clarified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for loss of working time 
proportionate to the severity of the several grades of 
disability.  The determination of whether an increased 
evaluation is warranted is to be based on a review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  These regulations include, but are 
not limited to, 38 C.F.R. § 4.1, which requires each 
disability be viewed in relation to its history.

The veteran's back disability has been evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  A 20 percent 
evaluation requires moderate and recurrent symptoms 
associated with intervertebral disc syndrome.  The next 
higher rating of 40 percent is provided for severe 
intervertebral disc syndrome manifested by recurring attacks 
with intermittent relief.  The maximum 60 percent rating 
requires pronounced intervertebral disc disease with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

The disability can also be evaluated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 20 percent 
evaluation is assigned for that code when there is moderate 
limitation of motion of the lumbar spine.  The maximum rating 
of 40 percent is for assignment when the motion restriction 
of the spine is severe.  38 C.F.R. § 4.71a, Code 5292.

The back disability can also be evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5295, which provides a 20 
percent evaluation when there is lumbosacral strain with 
muscle spasm on extreme forward bending and a unilateral loss 
of lateral spine motion, in the standing position.  A 40 
percent evaluation is provided for severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a diagnostic code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (1999) must also be considered, 
and the examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups."  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).

The provisions of 38 C.F.R. § 4.40 provide as follows:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance.  It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements.  
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.

Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

The provisions of 38 C.F.R. § 4.45 provide:

As regards the joints, the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations:  (a) 
Less than normal (due to ankylosis, 
limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, and so 
forth; (b) more movement than normal 
(from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, 
etc.); (c) weakened movement (due to 
muscle injury, disease or injury of 
peripheral nerves, divided or lengthened 
tendons, and so forth); (d) excess 
fatigability; (e) incoordination, 
impaired ability to execute skilled 
movements smoothly; and (f) pain on 
movement, swelling, deformity or atrophy 
of disuse.

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Recently, the Court has held that at the time of an initial 
rating, separate ratings will be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

With these principles in mind, the Board will consider 
whether the veteran was entitled to an evaluation in excess 
of 20 percent during any period since service connection was 
established.

A review of the evidence discloses that a medical board that 
convened in April 1993 had determined that the veteran had 
low back pain probably secondary to mild stenosis and 
protuberant disc with intermittent radiculopathy in the left 
leg.  The approximate date of origin was August 1992 when the 
veteran complained of low back pain after unloading a truck.  
In May 1993, he asserted that he wanted to return to his 
military occupational specialty as a food service sergeant.  
It was noted that were this to occur, he would need a 
permanent profile for not lifting anything greater than 40 
pounds.  It was indicated that if running exacerbated his 
pain, a profile for no running should be included as well.  
If he continued to have pain despite his decreases in 
activity status, then cross-training or separation from the 
military should be considered.

The initial claim for service connection for a low back 
disability was received on April 13, 1998.

Medical records received in June 1998 included the report of 
magnetic resonance imaging accorded the veteran by VA in 
March 1998.  The impressions were:  Diffuse degenerative disc 
disease; small disc protrusion to the left of the midline at 
the T11-T12 with mild mass effect on the thecal sac without 
evidence of mass effect on the spinal cord; canal stenosis 
secondary to a mild bulging disc at the L3/L4 disc space as 
well as bilateral posterior facet hypertrophy; focal disc 
herniation to the left of midline at the L4/L5 level causing 
severe canal stenosis, as well as bilateral posterior facet 
and ligamentous hypertrophy; and degenerative disc disease of 
the L5-S1 level without evidence of focal disc herniation.

The veteran was accorded an examination of his spine by VA in 
June 1998.  Notation was made that a CT myelogram showed 
degenerative disc disease as well as stenosis throughout the 
lumbar spine.  An electromyogram study showed a left-sided 
radiculopathy into the left lower extremity.  No surgery had 
ever been done.  Conservative treatment with exercise and 
water therapy had reportedly worked pretty well.  Currently, 
he did water therapy and it was noted this helped a lot.  He 
currently was retired.  He did not wear a brace and did not 
use a cane.  Also, he did not take medication.  Notation was 
made that it was difficult for him to do normal daily 
activities that required repetitive bending and lifting.

Examination showed tenderness, soreness, and pain to 
palpation.  There was no increased kyphosis or scoliosis.  
There was pain on motion.  Forward flexion was to 85 degrees.  
Extension, bending, and rotation were to 30 degrees with pain 
throughout the ranges of motion.  He was able to raise over 
his toes and on to his heels.  Straight leg raising did not 
cause any difficulty.  No neurologic abnormalities were 
noted.  Examination diagnosis was residual injury to the 
lumbar spine with lumbar disc disease, lumbar stenosis, and 
left radiculopathy.

An X-ray study of the lumbar spine done at that time showed 
no significant bone pathology of the spine.

The evidence of record includes a November 1998 statement 
from an osteopath who reported having known the veteran since 
1965.  He stated that in September 1992 he treated the 
veteran for a low back injury while the veteran was in the 
military.  He recalled treating the veteran with 800 
milligrams of Motrin to be taken three times a day, X-rays, 
and bed-rest.  According to history given by the veteran, the 
low back discomfort became worse with periods of remission 
and relapse.  The osteopath stated that he saw the veteran on 
several occasions in 1997 and in 1998. Examination in 
November 1998 showed signs and symptoms of disc pathology at 
L5/S1 level.  Straight leg raising was to 30 degrees with 
pain and there was absent Achilles reflex on the left.  The 
osteopath believed the veteran was a candidate for 
hemilaminectomy at the L5 level on the left.  He stated the 
veteran walked with a gait resembling a left lateral flexion 
of the low back with convexity to the left, typical of 
someone with disc pathology.  At the time of his 
communication dated November 10, 1998, he estimated the 
veteran was "70 percent disabled."

Of record is a March 1999 communication from the manager of a 
supply company indicating the veteran had been employed from 
March 1997 until November 1997.  The veteran was described as 
not being able to perform the duties required of the job 
because of back problems.  It was noted the veteran was able 
to do some tasks, but he was not able to give "us the 
performance that we needed."  It was added the veteran was 
under doctor's care and needed time off and this added to the 
problem.  No explanation was given as to the duties which 
were required of the job.

A hearing was held before a hearing officer at the RO in 
March 1999.  The veteran stated that he was told at a VA 
medical facility that surgery was the last resort for his 
back problems.  He stated he was taking physical therapy and 
this seemed to be going well.  He walked two miles a day and 
then got into a pool.  He also did home exercises.  He 
claimed to have difficulty putting on his shoes and socks and 
to have difficulty sleeping.  Additional testimony was given 
that he was taking either Ibuprofen or Motrin (transcript 
page 8).  He also testified that the osteopath, whose 
statement is referred to above, told him his left leg was 
getting smaller, but he could not remember the osteopath 
using the term "atrophy."  (Transcript pages 13-14).

A VA neurology examination was accorded the veteran in April 
1999.  The veteran reported low back pain most of the time 
and stated it increased on walking and sitting.  He related 
the only time the pain was diminished was when he was flat on 
his back or when he was in a pool while doing physical 
therapy.  The pain would occasionally radiate down the left 
leg and it radiated on coughing and sneezing, although this 
happened infrequently.  The legs were described as somewhat 
weak, but did not give out and he did not usually fall.  He 
reported that depending on how he felt, he could walk 1 to 2 
blocks on level ground.  He was active and tried to exercise 
by walking in a pool or on a track when he felt less back 
pain.  He had no loss of feeling of the legs or feet.

He found it difficult to remove his boots because of not 
being able to bend forward at the waist.  He walked with his 
right foot angled out at 20 degrees.  Propulsion was mildly 
impaired, while balance was described as normal.  He was able 
to stand on his toes with good strength bilaterally.  On his 
heels, he showed weakness on the left.  As for active 
movement, strength of the hips against resistance on flexion 
and extension of both hips were about 85 percent of normal.  
Knee flexion and extension were 90 percent of normal 
bilaterally.  The right ankle was normal.  Flexion of the 
left ankle was 85 percent of normal, while dorsiflexion was 
75 percent of normal.  Position sense was normal in both 
feet.  Pain sensation was normal in both lower extremities.  
Patellar reflexes were two-plus bilaterally.  The right 
Achilles was hypoactive, while the left was absent.

The examiner reviewed the magnetic resonance imaging scan 
done in 1998.  The current examination diagnoses were:  
Residual back injury with impairment of low back function, 
degenerative disc disease, facet hypertrophy, spinal 
stenosis, and neurological findings as reported.

The veteran was also accorded an orthopedic examination by VA 
in April 1999.  Reference was made to the magnetic resonance 
imaging scan done in March 1998.  It was reported the veteran 
had not yet had any surgery of the back.  The back was 
described as gradually getting worse, with increasing pain, 
weakness, stiffness, fatigability, and lack of endurance.  
The veteran stated he could not do any bending, lifting, or 
heavy type work.  At times he used a cane to get around.  He 
had not worn a brace.  He was not on medication for the back.  
He said he got flare-ups about 3 or 4 times a year, but 
basically "it is the same old chronic arthritis pain which is 
there all the time."

On examination, he was described as ambulating with a lot of 
stiffness and soreness.  Muscle tenderness and spasms on the 
left side of the back were noted.  There was tenderness and 
soreness and pain and palpation over the dorsal and lumbar 
spine and pain throughout ranges of motion.  He was able to 
flex forward to 65 degrees, extend to neutral, bend and 
rotate to 20 degrees, all with pain.  He was able to raise on 
his toes and up on to his heels.  The diagnosis was residual 
injury to the lumbar spine with lumbar disc disease.

Analysis

An evaluation in excess of 20 percent under Diagnostic Code 
5293 would require that the veteran have severe or pronounced 
intervertebral disc syndrome at some point since service 
connection was established.  As noted above, magnetic 
resonance imaging accorded the veteran in March 1998 showed 
focal disc herniation next to the left of the midline at the 
L4/L5 level, causing severe canal stenosis.  Additionally, 
while there was not evidence of focal disc herniation at that 
time, degenerative disc disease of the L5/S1 level was noted.  
Additional medical evidence includes a November 1998 
statement from an osteopath who reported that he treated the 
veteran on several occasions in 1997 and 1998.  The 
examination in November 1998 showed signs or symptoms of disc 
pathology at the L5/S1 level, with straight leg-raising 
reported only to 30 degrees with pain.  Achilles reflex on 
the left was described as absent.  At the time of neurologic 
examination by the VA in April 1999, the left Achilles reflex 
was again described as absent.  The orthopedic examination 
accorded the veteran in May 1999 showed muscle tenderness and 
spasm on the left side of the back.  Further, motion in all 
directions was accomplished with pain.  In view of these 
abnormal findings over the course of the appeal period, the 
Board finds that it is reasonable to conclude that the 
veteran has had severe intervertebral disc disease since the 
grant of service connection.  However, the Board finds that 
the findings on the various examinations are not sufficient 
so as to warrant the assignment of the next higher rating of 
60 percent for pronounced intervertebral disc syndrome.  At 
the time of various examinations during the appeal period, 
the veteran did not use a back brace.  Further, albeit with 
pain, he had motion of the spine in all directions.  
Additionally, he did not experience loss of feeling in the 
legs or feet.  The Board therefore finds that there were not 
distinct periods when the veteran met or more nearly 
approximated the criteria necessary for a rating in excess of 
40 percent for the low back disability.


ORDER

Entitlement to an original rating of 40 percent for low back 
disability is granted, effective April 13, 1998, the date of 
the grant of service connection.



		
MILO H. HAWLEY
Acting Member, Board of Veterans' Appeals

	



 

